UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) (Zip code) Mr.J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) Registrant's telephone number, including area code: 205-994-2815 With copies to: David J. Baum, Esq. Alston& Bird LLP treet, N.W. Washington, DC 20004 Date of fiscal year end: September 30 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. Company Ticker CUSIP Meeting Date A brief identification of the matter voted on Proposed by Issuer or Security Holder Voted Vote Cast With or Against Management The Proctor & Gamble Company PG 10/11/2011 Election of Director: Angela F. Braly Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Kenneth I. Chenault Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Scott D. Cook Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Susan Desmond-Hellmann Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Robert A. McDonald Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: W. James McNerney, Jr. Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Johnathan A. Rodgers Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Margaret C. Whitman Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Mary Agnes Wilderotter Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Patricia A. Woertz Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Election of Director: Ernesto Zedillo Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Ratify appointment of the Independent Registered Public Accounting Firm. Recommendation: For Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Advisory vote to approve the Company's say on pay vote. Recommendation: For Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Advisory vote to recommend the frequency of the say on pay vote. Recommendation: 1 year Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Amend the Company's amended articles of incorporation. Recommendation: For Mgmt For 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Shareholder proposal #1: Cumulative voting. Recommendation: Against Shareholder Against 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Shareholder proposal #2: animal testing. Recommendation: Against Shareholder Against 9/15/2011 With The Proctor & Gamble Company PG 10/11/2011 Shareholder proposal #3: electioneering contributions. Recommendation: Against Shareholder Against 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Steven A. Ballmer Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Dina Dublon Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: William H. Gates III Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Raymond V. Gilmartin Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Reed Hastings Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Maria M. Klawe Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: David F. Marquardt Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Charles H. Noski Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Election of Director: Helmut Panke Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Advisory vote on name executive officer compensation. Recommendation: for Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Advisory vote on frequency of advisory vote on named executive officer compensation. Recommendation: 1yr Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Ratification of the selection of Deloitte & Touche LLP as the company's independent auditor. Recommendation: For Mgmt For 9/15/2011 With Microsoft Corporation MSFT 11/15/2011 Shareholder proposal 1: Establishment of a board committee on environmental sustainability. Recommendation: Against Shareholder Against 9/15/2011 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Myra M. Hart Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Peter B. Henry Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Lois D. Juliber Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Mark D. Ketchum Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Terry J. Lundgren Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Mackey J. McDonald Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Jorge S. Mesquita Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: John C. Pope Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Fredric G. Reynolds Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: Irene B. Rosenfeld Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Election of Director: J.F. van Boxmeer Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Advisory vote to approve executive compensation Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Approval of amendment to change company name Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Ratification of the selection of independent auditors Mgmt For 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Shareholder proposal: sustainable forestry report Shareholder Against 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Shareholder proposal: report on extended producer responsibility Shareholder Against 4/26/2012 With Kraft Foods, Inc. KFT 50075N 104 5/23/2012 Shareholder proposal: report on lobbying Shareholder Against 4/26/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Aida M. Alvarez Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: James W. Breyer Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: M. Michele Burns Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: James I. Cash, Jr. Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Roger C. Corbett Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Douglas N. Daft Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Michael T. Duke Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Marissa A. Mayer Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Gregory B. Penner Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Steven S. Reinemund Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: H. Lee Scott, Jr. Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Arne M. Sorenson Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Jim C. Walton Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: S. Robson Walton Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Christopher J. Williams Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Election of Director: Linda S. Wolf Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Ratification of Ernst & Young LLP as independent accountants Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Advisory vote to approve named executive officer comp Mgmt For 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Political contributions report Shareholder Against 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Director nomination policy Shareholder Against 5/9/2012 With Wal-Mart Stores, Inc. WMT 6/1/2012 Report Regarding incentive compensation programs Shareholder Against 5/9/2012 With Tesco PLC TSCO LN 6/29/2012 Directors' report and accounts Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Directors' remuneration report Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Declaration of final dividend Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Richard Broadbent Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Deanna Oppenheimer Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Philip Clarke Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Gareth Bullock Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Patrick Cescau Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Stuart Chambers Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Karen Cook Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Ken Hanna Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Andrew Higginson Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Ken Hydon Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Tim Mason Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Laurie McIlwee Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Lucy Neville-Rolfe Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Election of Director: Jacqueline Tammenoms Bakker Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Ratification of PricewaterhouseCoopers LLP as independent accountants Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Auditors' remuneration Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Authorization of directors to allot shares Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Disapply pre-emption rights Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Authorization of company to purchase its own shares Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Authorization of political donations by the company and its subsidiaries Mgmt For 6/5/2012 With Tesco PLC TSCO LN 6/29/2012 Authorization of short notice general meetings Mgmt For 6/5/2012 With SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cook & Bynum Funds Trust By (Signature and Title)* /s/ Richard P. Cook Richard P. Cook President (Principal Executive Officer) Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
